     Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 1 of 21 PageID #: 25




                    IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                               STATE OF MISSOURI

TAMIKA LUTTRELL,                               )
                                               )
               Plaintiff,                      )
                                               )
                                               )
v.                                             )
                                               )       Case No.:
                                               )
RN III TRANSPORTATION, LLC                     )       Division:
HOLD SERVICE                                   )
                                               )
                                               )
and                                            )       JURY TRIAL DEMANDED
                                               )
ROZELL NUNN                                    )
HOLD SERVICE                                   )
                                               )
               Defendants.                     )

                                            PETITION

         COMES NOW Plaintiff, Tamika Luttrell by and through counsel, and for her cause of

action against Defendants RN III Transportation, LLC and Rozell Nunn, and states to the Court as

follows:


                                  GENERAL ALLEGATIONS

         1.    Plaintiff is a resident and citizen of the State of Missouri.

         2.    Upon information and belief, Defendant Rozell Nunn is a resident and citizen of

Kansas.

         3.    At all times relevant herein, Defendant RN III Transportation, LLC is a Missouri

company registered with the Missouri Secretary of State, with its principal place of business

located at 7908 E. 90th Terrace, Kansas City, MO 64138 and registered agent located at 7908 E.

90th Terrace, Kansas City, MO 64138.
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 2 of 21 PageID #: 26




           4.    Venue is proper in St. Louis County insofar as the incident giving rise to this cause

of action occurred in St. Louis County, Missouri.

           5.    Defendant RN III Transportation, LLC owned the 2006 Kenworth Tractor Trailer

being operated by Rozell Nunn at the time of the collision.

           6.    At all times relevant to this case, Defendant Rozell Nunn was an agent and/or

employee (hereinafter to refer to statutory or otherwise) of Defendant RN III Transportation, LLC

and was acting within the course and scope of her agency and/or employment

           7.    At the time of the collision referenced in this complaint, Defendant RN III

Transportation, LLC was registered with the Federal Motor Carrier Safety Administration as an

interstate commercial motor carrier.

           8.    At all times relevant, RN III Transportation, LLC was operating as an interstate

commercial motor carrier.

           9.    At all relevant times, RN III Transportation, LLC was operating as a for-hire motor

carrier.

           10.   At all times relevant, RN III Transportation, LLC had authority to operate as a For

Property carrier.

           11.   At all times relevant herein and at the time of this crash, Defendant RN III

Transportation, LLC was a commercial motor carrier engaged in interstate commerce, transporting

goods for hire throughout the United States.

           12.   At all times relevant herein and at the time of this crash, Defendant RN III

Transportation, LLC was acting individually and through its drivers, agents, servants, joint

venturers, and/or employees, each of whom were acting within the course and scope of their

employment with Defendant RN III Transportation, LLC.
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 3 of 21 PageID #: 27




       13.     At all times relevant herein and at the time of this crash, Defendant Rozell Nunn

was operating a tractor-trailer in the course and scope of his employment and agency with

Defendant RN III Transportation, LLC

       14.     Defendant RN III Transportation, LLC is liable for all acts and omissions of

Defendant Rozell Nunn while he/it was operating within course and scope of employment and/or

agency, under the doctrine of respondeat superior.

       15.     Defendant RN III Transportation, LLC, and its agents, servants, employees, and

drivers, including Defendant Rozell Nunn, at all relevant times set forth herein, were subject to the

rules and regulations contained and set forth in Title 49, Code of Federal Regulations (Federal

Motor Carrier Safety Regulations).

       16.     In its relevant parts, the Motor Carrier Safety Regulations define “Motor Carrier”

as a for-hire motor carrier or a private motor carrier; including a motor carrier’s agents, officers

and representatives, as well as employees responsible for hiring, supervising, training, assigning,

or dispatching of drivers and employees concerned with the installation, inspection, and

maintenance of motor vehicle equipment and/or accessories; this definition includes the term

“employer.” 49 C.F.R. §390.5.

       17.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employee” as

any individual, other than an employer, who is employed by an employer and who, in the course

of his or her employment directly, affects commercial motor vehicle safety. “Employee” includes

a driver of a commercial motor vehicle (including an independent contractor while in the course

of operating a commercial motor vehicle). 49 C.F.R. §390.5.

       18.     At all times relevant to this case, Defendant Rozell Nunn was a driver of the Mack

Front Loader and therefore, an “employee,” as defined by the Motor Carrier Safety Regulations.

       19.     In its relevant parts, the Motor Carrier Safety Regulations define “Motor Vehicle”

as any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 4 of 21 PageID #: 28




and used upon the highways in the transportation of passengers or property, or any combination

thereof determined by the Federal Motor Carrier Safety Administration. 49 C.F.R. §390.5.

          20.   At all times relevant to this case, the Mack Front Loader driven by Defendant

Rozell Nunn was a tractor and therefore, a “motor vehicle,” as defined by the Motor Carrier Safety

Regulations.

          21.   In its relevant parts, the Motor Carrier Safety Regulations define an “Employer” as

any person engaged in a business affecting interstate commerce that owns or leases a commercial

motor vehicle in connection with that business or assigns employees to operate it. 49 C.F.R.

§390.5.

        22.     At all times relevant to this case, Defendant RN III Transportation, LLC was an

“employer,” as defined by the Motor Carrier Safety Regulations.

        23.     At the time of this incident and at all times herein mentioned, Defendant Rozell

Nunn was operating the Freightliner as a driver for Defendant RN III Transportation, LLC.

        24.     On or about February 7, 2020 at approximately 6:30 a.m., Plaintiff Tamika Luttrell

was operating a 2019 Nissan Ultima eastbound on Interstate 270 in St. Louis County, Missouri.

          25.   At that time and place, Plaintiff was traveling in the right most lane when Defendant

Rozell Nunn violently collided into the side of the vehicle being driven by Plaintiff Tamika

Luttrell.

          26.   Plaintiff suffered and continues to suffer permanent and disabling injuries as a

direct and proximate result of this incident.

          27.   At the time of the crash, the truck operated by Defendant Rozell Nunn bore the

name of Defendant RN III Transportation, LLC as well as its DOT number and/or MC (operating

authority) number.

          28.   The negligence of Defendants RN III Transportation, LLC and Rozell Nunn,

directly and proximately, caused or contributed to cause injuries to Plaintiff Tamika Luttrell, as
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 5 of 21 PageID #: 29




described in greater detail herein.

          29.    As a direct and proximate result of this crash and the direct and proximate result of

the negligence of RN III Transportation, LLC, and its agents, servants, and employees, including

Rozell Nunn, Plaintiff injured her neck and shoulder.

          30.    As a direct and proximate result of this crash and the direct and proximate result of

the negligence of RN III Transportation, LLC, and its agents, servants, and employees, including

Rozell Nunn, Plaintiff has suffered pain and suffering and will continue to suffer.

          31.    As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendants RN III Transportation, LLC and its agents, servants, and employees,

including Rozell Nunn, Plaintiff Tamika Luttrell has incurred medical bills in excess of $5,000.00

and will continue to incur medical expenses related to the treatment of injuries sustained in the

crash including a surgery.

                                              COUNT I
                      NEGLIGENCE OF DEFENDANT ROZELL NUNN

          COMES NOW Plaintiff Tamika Luttrell, (hereinafter “Plaintiff”) and fully incorporate

and re-allege each and every paragraph set forth above as if they were set forth herein and further

states:

          32.    At the time of this crash, Defendant Rozell Nunn negligently operated the tractor-

trailer that caused this incident on the above stated date and time by:

                 a)     Failing to keep a proper lookout;

                 b)     Driving too fast for conditions;

                 c)     Failing to take proper remedial action which could have
                        avoided this collision or minimized the impact;

                 d)     Failing to reduce speed to avoid a collision;

                 e)     Operating the tractor-trailer without adequate training
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 6 of 21 PageID #: 30




                        and experience;

                f)      Operating the tractor-trailer when not properly qualified to do so;

                g)      Driving while tired and/or fatigued;

                h)      Driving while under the unsafe side-effects of prescription medication;

                i)      Failing to stop his tractor-trailer, slacken his speed, swerve or sound a
                        warning in an attempt to avoid colliding with Plaintiff’s vehicle, when he
                        could and should have done so in the exercise of the highest degree of
                        reasonable care.

        33.     At least one of the negligent acts or omissions by Defendant Rozell Nunn, as

described in the above paragraphs and the below paragraphs, was a direct and proximate cause of

the crash in question and the resulting injuries to Plaintiff.

        34.     As a direct and proximate result of the negligence of Defendant Rozell Nunn,

Plaintiff was seriously injured as described herein and has sustained damages, pain and suffering

and will sustain damages, pain and suffering in the future.

        35.     Defendant Rozell Nunn knew or should have known that his conduct as described

herein created a high degree of probability of injury.

        36.     Defendant Rozell Nunn was not properly qualified to operate the tractor-trailer

and did not have the required training and experience and was operating in violation of the law

and this behavior and conduct was reckless and shows a complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiff to Aggravated (punitive)

Damages.

        37.     The operation of the tractor-trailer by Defendant Rozell Nunn and the manner in

which it was operated on the public roadways, was willful, wanton, and reckless, and shows

complete indifference and conscious disregard for the safety of the motoring public, so as to

entitle Plaintiff to Aggravated (punitive) Damages.
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 7 of 21 PageID #: 31




       38.       The conduct of Defendant Rozell Nunn as described herein, specifically including

violations of pertinent rules of the road and the Federal Motor Carrier Safety Regulations as

listed within this Complaint, as well as other acts and omissions of as described herein, was

willful, wanton, and reckless, and shows complete indifference and conscious disregard for the

safety of the motoring public, so as to entitle Plaintiff to Aggravated (punitive) Damages.

       WHEREFORE Plaintiff pray for judgment against Defendant Rozell Nunn in a sum in

excess of Seventy Five Thousand Dollars ($75,000) exclusive of costs and interest, as is fair and

reasonable to compensate Plaintiff for her injuries, plus aggravated (punitive) damages, and for

such other relief this Court deems just and proper under the circumstances.

                                             COUNT II
 STATUTORY EMPLOYMENT/LOGO/LEASE LIABILITY AGAINST DEFENDANT
                               RN III TRANSPORTATION, LLC


       COMES NOW Plaintiff and fully incorporates, and re-alleges each and every paragraph

set forth above as if they were set forth herein and further states:

       39.       Based upon all aforementioned allegations, Defendant RN III Transportation,

LLC is vicariously liable for the negligence of Defendant Rozell Nunn based upon the doctrines

of statutory employment, logo, and/or lease liability.

       WHEREFORE Plaintiff prays for judgment against Defendant RN III Transportation,

LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiff for her injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.

                                            COUNT III
 VICARIOUS LIABILITY AGAINST DEFENDANT RN III TRANSPORTATION, LLC
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 8 of 21 PageID #: 32




       COMES NOW Plaintiff and fully incorporates and re-alleges each and every paragraph

set forth above as if they were set forth herein and further states:

       40.       At all times relevant, Defendant Rozell Nunn was acting in the course and scope

of her agency and/or employment with Defendant RN III Transportation, LLC.

       41.       Based upon the prior allegations, Defendant RN III Transportation, LLC is

vicariously liable for the negligence of Defendant Rozell Nunn based upon the doctrines of

agency and respondent superior.

       WHEREFORE Plaintiff prays for judgment against Defendant RN III Transportation,

LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiff for her injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.




                                            COUNT IV
INDEPENDENT NEGLIGENCE AGAINST DEFENDANT RN III TRANSPORTATION,
                                                LLC

       COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set

forth above as if they were set forth herein and further states:

       42.       At all times relevant, Defendant RN III Transportation, LLC was operating as an

interstate motor carrier pursuant to authority granted to it by the U.S. Department of

Transportation.

       43.       Throughout its existence, Defendant RN III Transportation, LLC has, or should
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 9 of 21 PageID #: 33




have been, aware of the existence of the Federal Motor Carrier Safety Regulations.

       44.      As an interstate motor carrier, Defendant RN III Transportation, LLC has a duty,

to follow and comply with the Federal Motor Carrier Safety Regulations.

       45.      The various safety regulations included within Parts 390 – 397, of which

Defendant RN III Transportation, LLC had a duty to follow, include, but are not limited to, the

following:

             a. Defendant RN III Transportation, LLC had an independent duty to require

                observance by its drivers of any duty or prohibition imposed upon the drivers by

                the Federal Motor Carrier Safety Regulations. 49 C.F.R. §390.11;

             b. Defendant RN III Transportation, LLC had a duty to not require or permit a

                driver, including Defendant Rozell Nunn, to operate a commercial motor vehicle,

                while the driver’s ability or alertness is so impaired, or so likely to become

                impaired, through fatigue, illness, or any other cause, as to make it unsafe for

                him/her to begin or continue to operate the commercial motor vehicle. 49 C.F.R.

                §392.3;

             c. Defendant RN III Transportation, LLC had a duty to not allow or permit a driver,

                including Defendant Rozell Nunn, to operate a commercial motor vehicle unless

                that person is qualified to drive a commercial motor vehicle. 49 C.F.R. §391.11.;

             d. Defendant RN III Transportation, LLC had an independent duty not to aid, abet,

                encourage or require any of its employees to violate the safety regulations

                contained within Chapter 390. 490 C.F.R. §390.13;

             e. Defendant RN III Transportation, LLC had an independent duty to prohibit its

                employees from driving a commercial vehicle unless the employee had first
Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 10 of 21 PageID #: 34




          completed and furnished to Defendant RN III Transportation, LLC an application

          for employment that meets the requirements as set forth in 49 C.F.R. §391.21(b);

       f. Defendant RN III Transportation, LLC had an independent duty to make

          investigations and inquiries with respect to each driver it employs and to do so in

          the manner prescribed in 49 C.F.R. §391.23;

       g. Defendant RN III Transportation, LLC had an independent duty to obtain the

          motor vehicle record of every driver it employs, including Defendant Rozell

          Nunn, at least once every twelve months in determine whether that driver

          continues to meet the minimum requirements for safe driving or is disqualified to

          drive a commercial motor vehicle. 49 C.F.R. §391.25;

       h. Defendant RN III Transportation, LLC had an independent duty require each of

          its drivers, including Defendant Rozell Nunn, to furnish it with a list of all

          violations of motor vehicle traffic laws and ordinances of which he/she has been

          convicted in the preceding 12 months. 49 C.F.R. §391.27;

       i. Defendant RN III Transportation, LLC had an independent duty to prohibit its

          employees, including Defendant Rozell Nunn, from driving until the driver had

          successfully completed a road test and been issued a certificate of driver’s road

          test. 40. C.F.R. §391.31;

       j. Defendant RN III Transportation, LLC had an independent duty to ensure that its

          drivers, including Defendant Rozell Nunn, were physically qualified to operate a

          commercial motor vehicle and that its drivers had undergone the necessary

          examinations in the required timeframes as set forth within the Federal Motor

          Carrier Safety Regulations. 40 C.F.R. §391 – Subpart E; and
 Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 11 of 21 PageID #: 35




             k. Defendant RN III Transportation, LLC had an independent duty to inspect, repair,

                and maintain, all of the motor vehicles subject to its control, including the motor

                vehicle operated by Defendant Rozell Nunn on the day of the aforementioned

                crash, and to ensure that the motor vehicle and all of its parts and accessories were

                in proper operating condition at all times, including at the time of the

                aforementioned crash. 40 C.F.R. §396.3.

       46.      That Defendant RN III Transportation, LLC had a duty to comply with the

Federal Motor Carrier Safety Regulations including the specific aforementioned regulations.

       47.      That it is customary standard in the motor carrier industry to have in place an

adequate safety program administered by competent and adequately trained safety personnel to

ensure that the motor carrier and its drivers are adhering to the Federal Motor Carrier Safety

Regulations, including but not limited the specifically aforementioned regulations.

       48.      That, at all times prior to the aforementioned collision, Defendant RN III

Transportation, LLC failed to have in place an adequate safety program.

       49.      As a result of its inadequate and/or inexistent safety program, Defendant RN III

Transportation, LLC violated numerous Federal Motor Carrier Safety Regulations including, but

not limited to the specifically aforementioned regulations prior to the aforementioned collision

involving Plaintiff.

       50.      As a result of its inadequate and/or inexistent safety program, Defendant RN III

Transportation, LLC allowed its drivers, including Defendant Rozell Nunn, to violate numerous

Federal Motor Carrier Safety Regulations including, but not limited to the specifically

aforementioned regulations prior to the aforementioned collision involving Plaintiff.

       51.      That Defendant RN III Transportation, LLC’s violation of numerous Federal

Motor Carrier Safety Regulations, including the specifically aforementioned regulations created
 Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 12 of 21 PageID #: 36




a danger to the health, welfare, and safety of the motoring public, including Plaintiff.

       52.     Defendant RN III Transportation, LLC was thereby negligent in that it failed to

implement an adequate safety program and it violated numerous Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.

       53.     Defendant RN III Transportation, LLC was thereby negligent in that it failed to

implement an adequate safety program and it failed to ensure that its agents, employees and

drivers, including Defendant Rozell Nunn, complied with the Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.

       54.     As a direct and proximate result of the independent negligence of Defendant RN

III Transportation, LLC, Plaintiff was injured and sustained damages and will continue to be

damaged in the manners previously described in this Complaint.

       55.     Defendant RN III Transportation, LLC knew or had information from which they,

in the exercise of ordinary care, could have known that such conduct as described herein created

a high degree of probability of injury to the motoring public such as Plaintiff.

       56.     The conduct of Defendant RN III Transportation, LLC as described herein,

specifically including violations of Illinois state law and the various Federal Motor Carrier

Safety Regulations was willful, wanton, and reckless, and shows complete indifference and

conscious disregard for the safety of the motoring public, so as to entitle Plaintiff to Aggravated

(punitive) Damages.

       57.     Because of Defendant RN III Transportation, LLC’s willful, wanton, and reckless

behavior, and for their indifference and conscious disregard for the safety of the motoring public,

aggravated (punitive) damages are appropriate in this action in order to punish Defendant RN III

Transportation, LLC and to deter others from similar conduct.

       58.     Defendant RN III Transportation, LLC’s reckless and intentional behavior, and

their complete indifference and conscious disregard for the safety of the motoring public, directly
 Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 13 of 21 PageID #: 37




and proximately caused the wreck and the resulting injuries to Plaintiff described herein.

       WHEREFORE Plaintiff prays for judgment against Defendant RN III Transportation,

LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiff for her injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.

                                              COUNT V

        DIRECT NEGLIGENCE AGAINST DEFENDANT RN III TRANSPORTATION,
                      LLC BASED UPON NEGLIGENT HIRING/RETENTION

       COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated herein and further states:

       59.       At all times prior to the aforementioned collision, Defendant RN III

Transportation, LLC had a duty, imposed by law and regulation, to diligently and adequately

screen potential drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

       60.       Such duties include, but are not limited to:

                 a)      To obtain a completed employment application before permitting an agent,

       servant, and/or employee drive its commercial motor vehicle. 49 C.F.R. §391.21;

                 b)      To investigate the agents, servants, and/or employee's driver's employment

       record during the preceding three years by all reasonable means. 49 C.F.R.

       §§391.23(a)(2), 391.23(c);

                 c)      To inquire into the agent's, servant's, and/or employee's driving record

       within 30 days after employment begins. 49 C.F.R. §391.23(a);
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 14 of 21 PageID #: 38




                  d)     To require a successfully completed road test before commencing

        employment, and permitting the applicant, agent, servant, and/or employee to drive a

        commercial motor vehicle. 49 C.F.R. §391.31(a);

                  e)     To investigate the driver’s safety performance history with Department of

        Transportation regulated employer during the preceding three years. 49 C.F.R.

        §391.23(2);

                  f)     Ensure that its driver was physically qualified to operate a tractor-trailer

        and had a valid and current DOT medical examiner’s certificate. 49 C.F.R. §391.41; and

                  g)     Ensure that its driver had no current diagnosis of high blood pressure

        likely to interfere with the ability to operate a commercial motor vehicle safely. 49

        C.F.R. §391.41(b)(6).

        61.       Defendant RN III Transportation, LLC had a duty to comply with all of the above

and below listed Laws, Federal Regulations, Codes, and/or Missouri Statutes, so as to protect the

general public, including the Plaintiff, from the unsafe operation of commercial motor vehicles

by its drivers.

        62.       Defendant Rozell Nunn was unqualified to operate a commercial motor vehicle

due to his driving history, inexperience, lack of skill, lack of training, lack of knowledge, and

physical medical condition.

        63.       That, because of Defendant Rozell Nunn’s aforementioned inadequacies,

Defendant RN III Transportation, LLC should not have hired him to operate a commercial motor

vehicle.

        64.       That Defendant RN III Transportation, LLC knew, or through the exercise of

ordinary care should have known that Defendant Rozell Nunn was unqualified to safely operate a

commercial motor vehicle.

        65.       That by failing to properly and adequately screen and investigate its drivers,
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 15 of 21 PageID #: 39




including Defendant Rozell Nunn, before and during employment, Defendant RN III

Transportation, LLC violated numerous Federal Motor Carrier Safety Regulations, including but

not limited to those specifically identified in this count.

       66.       Had Defendant RN III Transportation, LLC obeyed the Federal Motor Carrier

Safety Regulations, including but not limited to those specifically identified in this count, it

could have learned that Defendant Rozell Nunn was unqualified to safely operate a commercial

motor vehicle.

       67.       Defendant Rozell Nunn’s negligent actions on the day of the collision with

Plaintiff was consistent with, related to, and a product of his aforementioned inadequacies in

operating a commercial motor vehicle.

       68.       Defendant RN III Transportation, LLC’s actions and omissions in hiring

Defendant Rozell Nunn, including their violations of the Federal Motor Carrier Safety

Regulations, was the proximate cause of the injuries and damages sustained by Plaintiff resulting

from the aforementioned motor vehicle collision.

       69.       Defendant RN III Transportation, LLC’ actions and omissions in hiring

Defendant Rozell Nunn, including their violations of the Federal Motor Carrier Safety

Regulations were willful, wanton, and reckless, and demonstrated a complete indifference and

conscious disregard for the law and for the safety of others, including Plaintiff.

       70.       Defendant RN III Transportation, LLC’s willful, wanton, and reckless behavior

evidenced a complete indifference and conscious disregard for the safety of the motoring public

and aggravated (punitive) damages are appropriate in this action in order to punish Defendant

RN III Transportation, LLC and to deter others from similar conduct.

       WHEREFORE Plaintiff prays for judgment against Defendant RN III Transportation,

LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 16 of 21 PageID #: 40




interest, as is fair and reasonable to compensate Plaintiff for their injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.



                                             COUNT VI

 DIRECT NEGLIGENCE AGAINST DEFENDANT RN III TRANSPORTATION, LLC

                            BASED UPON NEGLIGENT TRAINING

        COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated herein and further states:

        71.      Defendant RN III Transportation, LLC owed the general public, including

Plaintiff, a duty to properly train its drivers, including Defendant Rozell Nunn, on the safe

operation of a tractor-trailer.

        72.      Defendant RN III Transportation, LLC failed to properly instruct Defendant

Rozell Nunn on the safe operation of a tractor-trailer.

        73.      Defendant RN III Transportation, LLC owed the general public, including

Plaintiff, a duty to properly train its drivers, including Defendant Rozell Nunn, on the safety

regulations set forth in the Federal Motor Carrier Safety Regulations.

        74.      At all times prior to the aforementioned collision, Defendant RN III

Transportation, LLC had a duty, imposed by law and regulation, to diligently and adequately

screen potential drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

        75.      Such duties include, but are not limited to:

                 a)     To require and verify that its drivers pass a knowledge and skills test as

        prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R. §380.109 and 49

        C.F.R. §380.509;
 Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 17 of 21 PageID #: 41




               b)      To train its drivers on the Federal Motor Carrier Safety Regulations

        pertaining to medical certification, medical examination procedures, general

        qualifications, responsibilities, and disqualifications. 49 C.F.R. §380.503;

               c)      To ensure that its drivers have been properly trained and to show proof

        of that training with a training certificate. 49 C.F.R. §380.505;

        76.    Defendant RN III Transportation, LLC had a duty to properly instruct its

drivers, including Defendant Rozell Nunn on the rules as regulations as contained in Part 392

of the Federal Motor Carrier Safety Regulations which pertain to the safe operation of a

commercial motor vehicle.

        77.    Defendant RN III Transportation, LLC failed to properly instruct Defendant

Rozell Nunn on the Federal Motor Carrier Safety Regulations, including those specifically

referenced in this count.

        78.    Defendant RN III Transportation, LLC owed the general public, including

Plaintiff, a duty to provide ongoing safety courses to its drivers, including Defendant Rozell

Nunn.

        79.    Defendant RN III Transportation, LLC failed to provide adequate continuing

safety courses to Defendant Rozell Nunn.

        80.    Defendant RN III Transportation, LLC had a duty to comply with all of the

above and below listed duties, so as to protect the general public, including the Plaintiff, from

the unsafe operation of commercial motor vehicles by its drivers.

        81.    Defendant RN III Transportation, LLC breached its duty to the general public,

including the Plaintiff, by its failing to properly train Defendant Rozell Nunn, Defendant RN

III Transportation, LLC’s tractor-trailer driver, who was unqualified, incompetent and should

not have been permitted to operate a tractor-trailer.
 Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 18 of 21 PageID #: 42




       82.     Based on Defendant Rozell Nunn’s driving history, inadequate experience,

and training, Defendant RN III Transportation, LLC knew or had information from which

defendant, in the exercise of ordinary care, should have known, that its driver operating its

vehicle created a high degree of probability of injury to other persons operating or traveling

in motor vehicles on public roads, streets and highways.

       83.     That Defendant RN III Transportation, LLC was negligent in failing to

properly train its drivers, including Defendant Rozell Nunn, on the safe operation of a

commercial motor vehicle and the Federal Motor Carrier Safety Regulations.

       84.     That Defendant RN III Transportation, LLC was negligent in failing to

provide continuing education on the safe operation of a commercial motor vehicle and on the

Federal Motor Carrier Safety Regulations.

       85.     That Defendant Rozell Nunn’s aforementioned negligent actions and/or

inactions were consistent with the fact that Defendant RN III Transportation, LLC failed to

properly train him in the safe operation of a commercial motor vehicle and/or the adherence

to the Federal Motor Carrier Safety Regulations.

       86.     These actions and omissions of Defendant RN III Transportation, LLC relating

to this crash were willful, wanton, and reckless, and demonstrated a complete indifference

and conscious disregard for the law and for the safety of others, including Plaintiff.

       87.     Defendant RN III Transportation, LLC’s willful, wanton, and reckless

behavior, and for its complete indifference and conscious disregard for the safety of the

motoring public, aggravated (punitive) damages are appropriate in this action in order to

punish Defendant and to deter others from similar conduct.

       88.     Plaintiff’s injuries were directly and proximately caused by Defendant RN III

Transportation, LLC’s breach of and failure to comply with its duty to properly train

Defendant Rozell Nunn, its tractor-trailer driver.
 Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 19 of 21 PageID #: 43




       WHEREFORE Plaintiff prays for judgment against Defendant RN III Transportation,

LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiff for her injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.

                                           COUNT VIII
 DIRECT NEGLIGENCE AGAINST DEFENDANT RN III TRANSPORTATION, LLC

                         BASED UPON NEGLIGENT SUPERVISION

       COMES NOW Plaintiff and incorporates and re-alleges each and every paragraph set

forth above as if they were fully incorporated in this count and further states:


       89.       Defendant RN III Transportation, LLC owed the general public, including

Plaintiff, a duty to continuously evaluate its drivers’ performance, including through

supervision, and to discharge an incompetent or unsafe driver before he/she injured the public

or property.

       90.       Defendant RN III Transportation, LLC had a duty to not require or permit a

driver, including Defendant Rozell Nunn, to operate a commercial motor vehicle, while the

driver’s ability or alertness is so impaired, or so likely to become impaired, through fatigue,

illness, or any other cause, as to make it unsafe for him/her to begin or continue to operate the

commercial motor vehicle. 49 C.F.R. §392.3.

       91.       Defendant RN III Transportation, LLC had a duty to inquire into the motor

vehicle record of its drivers and give “great weight” to violations such as speeding or reckless

driving. 49 C.F.R. §391.25.

       92.       Defendant RN III Transportation, LLC had a duty to ensure that its drivers were

continuously physically qualified to safely operate a tractor-trailer. 49 C.F.R. §391.41, 391.43.
  Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 20 of 21 PageID #: 44




       93.     Defendant RN III Transportation, LLC had a duty to maintain a driver

qualification file for each driver it employs. 49 C.F.R. §391.51

       94.     Defendant RN III Transportation, LLC had a duty to maintain a driver

investigation history file for each driver it employs. 49 C.F.R. §391.53.

       95.     Defendant RN III Transportation, LLC had a duty to not allow or permit its on-

duty drivers to be possession of drugs as listed in 49 C.F.R. §392.4(a).

       96.     Defendant RN III Transportation, LLC had a duty to not schedule a run, nor

permit, nor require the operation of any commercial motor vehicle between points in such a

period of time as would necessitate the commercial vehicle being operated at speeds greater

than those prescribed by law. 49 C.F.R. §392.6.

       97.     Defendant RN III Transportation, LLC had a duty to comply with all of the

above and below listed duties, Rules, Regulations and codes, so as to protect the general

public, including the Plaintiff, from the unsafe operation of commercial motor vehicles by its

drivers.

       98.     Defendant RN III Transportation, LLC breached its above listing duties to the

general public, including the Plaintiff, by its failing to properly supervise Defendant Rozell

Nunn, Defendant RN III Transportation, LLC’s tractor-trailer driver, who was unqualified,

incompetent and should have been discharged prior to this crash.

       99.     Based on Defendant Rozell Nunn’s driving history, lack of supervision and

continued retention by his employer, Defendant RN III Transportation, LLC knew or had

information from which defendant, in the exercise of ordinary care, should have known, that its

driver operating its vehicle created a high degree of probability of injury to other persons

operating or traveling in motor vehicles on public roads, streets and highways.

       100.    These actions and omissions of Defendant RN III Transportation, LLC relating

to this crash were willful, wanton, and reckless, and demonstrated a complete indifference and
 Case: 4:20-cv-01172-JAR Doc. #: 1 Filed: 09/02/20 Page: 21 of 21 PageID #: 45




conscious disregard for the law and for the safety of others, including Plaintiff.

       101.      Defendant RN III Transportation, LLC’s willful, wanton, and reckless behavior,

and for its complete indifference and conscious disregard for the safety of the motoring public,

aggravated (punitive) damages are appropriate in this action in order to punish Defendant and

to deter others from similar conduct.

       102.      Plaintiff’s injuries were directly and proximately caused by Defendant RN III

Transportation, LLC’s breach of and failure to comply with its duty to properly train

Defendant Rozell Nunn, its tractor-trailer driver.


       WHEREFORE Plaintiff prays for judgment against Defendant RN III Transportation,

LLC in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and

interest, as is fair and reasonable to compensate Plaintiff for her injuries, plus aggravated

(punitive) damages, and for such other relief this Court deems just and proper under the

circumstances.




                                               Respectfully submitted,

                                               SCHULTZ & MYERS, LLC

                                               /s/ Deme Sotiriou
                                               ___________________________
                                                   Deme Sotiriou, MO #56611
                                                   Joshua Myers, MO #56541
                                                   999 Executive Parkway Drive
                                                   Suite 205
                                                   St. Louis, Missouri 63141
                                                   Telephone: 314-444-4444
                                                   Facsimile: 314-720-0744
                                                   E-mail: deme@schultzmyers.com
